DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The RCE filed on September 19, 2022 has been considered.  However, the amended claims are not persuasive.  The modified Rejection will be set forth below.
	Claims 11-21 are pending.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  
Claim 1, the limitation of “…configured to output a corresponding signal along both of said two wires to… fuel injector” must be clarified or explained how “a corresponding signal” is able to be outputted “along both of said two wires”.  Notes that one signal cannot be outputted along two wires.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 11-21 are rejected under 35 USC 103 as being unpatentable over CHEEVER, JR. (US 9,188,074 B2) in view of Moller et al (US 2009/0287393 A1).
Regarding claim 11, notes Figure 1, CHEEVER invention teaches a system (10) for controlling operation of an electrically actuated fuel injector (12), the system (10) comprising: a microcontroller [ECU (18)]; a pre-driver unit [controller (25)]; and a power unit [injector drive (22); notes col. 2, lines 53-58 describes the supply voltage applied may not be limited to a single voltage value.  For example, the supply voltage may include a low-voltage source (LV) of 14V, and a high-voltage source of 65V]; wherein: said system (10) is connectable to an electrically actuated fuel injector (12) via two wires [drive signal (20) which would be considered as wire] from said power unit (22) [Figure 1 shows the system (10) is connected to fuel injector (12) via wires (20)]; said pre-driver unit (25) is connected between said microcontroller (18) and said power unit (22) [Figure 1 further shows the controller (25) is in connections between ECU (18) and injector drive (22) which includes LV source and HV source]; said microcontroller (18) is configured to send data to the pre-driver unit (25) [Figure 1 shows the connection between ECU and controller; and col. 3, lines 12-13 teaches the controller (25) may receive signals from an ECU (18)]; 
CHEEVER, JR. further fails to disclose said data comprises both injector activation pulse data and auxiliary data is not an actuation pulse; and said pre-driver unit is configured to receive said data and control the power unit dependent on said data such that the power unit is configured to output a corresponding signal along the wires to the electrically actuated fuel injector such that said injector activation pulse data is sent to said electrically actuated fuel injector along said wires and such that said auxiliary data is sent to said electrically actuated fuel injector along said wires.
Notes Figure 2, Moller et al describes a microcontroller (18), a pre-drive unit (20) and a power unit [para 0027 describes a DC power supply, indicated by “+”, and therefore, the block (22) would have been considered as a power unit]; wherein microcontroller (18) is configured to send data [Pro1-6 and Sel1-6, Figure 2] to the pre-driver unit [drive circuit (20), Figure 2]; further notes par. 0027 which describes said data comprises both injector activation pulse data [upper FET control signals Ctrl1/2, Ctrl 3/4, Ctrl 5/6] and auxiliary data [lower FET control signals Sel1a-Sel6d] is not an actuation pulse [Ctrl1/2, Ctrl 3/4, Ctrl 5/6]; and said pre-driver unit (20) is configured to receive said data [Ctrl1/2, Ctrl 3/4, Ctrl 5/6 and Sel1d-6d] and control the power unit (22) dependent on said data such that the power unit (70) is configured to output a corresponding signal along said two wires to the electrically actuated fuel injector [14-1 to 14-6] such that said injector activation pulse data [Ctrl1/2, Ctrl 3/4, Ctrl 5/6] is sent to said electrically actuated fuel injector (14-1 to 14-6) along two wires and such that said auxiliary data [Sel1a-Sel6d] is sent to said electrically actuated fuel injector along said two wires [see connections in Figures 2-3].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Moller would have been recognized in the pertinent art of CHEEVER.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to clarify that data have been sent by the microcontroller which would be comprised injector activation pulse data and auxiliary data and the auxiliary data is not an activation pulse for the purpose of providing a sequence command to the pre-drive unit in order to control the power stage of the injector.
Thus, the modified CHEEVER invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the “two wires”.  However, it is apparent that the system (10) is connected to a fuel injector (12) by means of at least drive signal (20) [it would have been well-known in the art that the signal (20) would be sent to the injector (12) via two wires (20)] from said power unit (22), as it is conventional for a system (10) to communicate with a fuel injector (12) by a drive signal (20).  Accordingly, it would have been obvious to one of ordinary skilled in this art to have included the teaching of two wires in order to provide an electrically connection such as the drive signal from the system to fuel injector, as it is a known technique at least to the structural connections in the electrical circuit.  See MPEP 2144.04 IV. A.
	Regarding claim 12, as discussed in claim 11, the modified CHEEVER invention further teaches pre-driver unit an power unit are configured to send a multiplexed signal along said at least two wires to said electrically actuated fuel injector, said multiplexed signal formulated from said data received from said microcontroller by said pre-driver unit and comprising both said injection activation pulse and said auxiliary pulse  [Figures 2-4, Moller]. 
	Regarding claim 13, as discussed in claims 11 and 12, the modified CHEEVER further teaches wherein said multiplexed signal comprises serially arranged auxiliary data temporally interspersed between activation pulses [Figure 3, Moller].
	Regarding claim 14, see rejections in claims 11-13.
Regarding claim 15, as discussed in claim 11, the modified CHEEVER [Figure 2, CHEEVER and Figures 3-4, Moller] further described a timer module [RegSet 61-64].  It would have been obvious to one of ordinary skilled in this art to have included a timer module located between said microcontroller (18) and said pre-drive unit (25), as it is a known technique at least to function as receiving data from microcontroller (18) and convert data to provide a sequence command to the pre-driver unit (25).  See MPEP 2144.04 IV. A.
	Regarding claim 16, see rejection in claim 11 and 15.
	Regarding claims 17 and 18, as discussed in claim 11, especially, see Figures 2-4, Moller.
	Regarding claims 19 and 20, as discussed in claim 11, notes Figure 2, Moller describes the signals Cur1/2, Cur3/4 and Cur5/6 which would have been well-known to be equivalent to a diagnostic unit.
	Regarding claim 21, see discussion in claim 11.
	Regarding claims 22 and 23, notes para. 0034, Moller describes the timing and duration of the injection are controlled via the delay circuits (90 and 91).

	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Response to Arguments
6.	Applicant's amendment filed on August 25, 2022 have been fully considered but it is not persuasive.  The Applicant have amended the claim 1 and argued that Examiner Hoang agreed that the prior art of record does not disclose or suggest "said pre-driver unit is configured to receive said data and control the power unit dependent on said data such that the power unit is configured to output a corresponding signal along said at least two wires to the electrically actuated fuel injector such that said injector activation pulse data is sent to said electrically actuated fuel injector along both of said two wires and such that said auxiliary data is sent to said electrically actuated fuel injector along both of said two wires," as recited in independent claim 1 [see page 6, Remark]; However, it’s clearly noted in the interview summary that the Applicant’s Representative agreed to modify the injector activation pulse data and auxiliary data by the same wires and further verify that the injector activation pulse data and auxiliary data are sent by different timing [interview summary dated August 1, 2022].  Furthermore, the Examiner modified the Non-Final Rejection which clearly describes the wires are used for outputting the plurality of data/signals from the power unit to the fuel injector via two wires.
Therefore, Claims 11-21 continue to be rejected as set forth above.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /J.H.H./
October 6, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 8, 2022